HART, J., (dissenting). Judge Wood and myself dissent from the opinion in this case because we think it is an unwarranted extension of the rule laid down in Twist v. Mullinix, 126 Ark. 427, and is contrary to the reasoning of that case. In that case, the court said: “When the trial court becomes convinced that the verdict is not sustained by a preponderance of the evidence, then it is his duty to set aside that verdict. And if the trial court finds and announces that the verdict of the jur> is against the preponderance of the evidence on a material issue of fact then he must set aside such verdict.” After discussing the questions at length the court concludes the discussion as follows: “Therefore, we conclude that the finding of the court was positive that the verdict was against the weight of the evidence on the essential point mentioned, and that the court erred, after thus finding, in not setting aside the verdict. For this error the judgment must be reversed and the cause remanded for a new trial. ’ ’ ■ Thus we see the decision in that case was based on the ground that the language used by the trial court amounted to an affirmative finding on its part that the verdict was against the weight of the evidence, and it was, therefore, the duty of the trial court to set aside the verdict. The word “probable” as defined by the Century Dictionary means “having more evidence for than against, or evidence which inclines the mind to belief, but leaves some room for doubt; likely.” We think the language used by the circuit judge in the instant case falls short of being an affirmative finding that the verdict was against the weight of the evidence, and that, therefore, he did not err in refusing to set aside the verdict.